Citation Nr: 0504203	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-01 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetic neuropathy 
of the left hand, to include as secondary to service-
connected diabetes mellitus.

2.  Entitlement to service connection for diabetic neuropathy 
of the right hand, to include as secondary to service-
connected diabetes mellitus.

3.  Entitlement to service connection for diabetic neuropathy 
of the left foot, to include as secondary to service-
connected diabetes mellitus.

4.  Entitlement to service connection for diabetic neuropathy 
of the right foot, to include as secondary to service-
connected diabetes mellitus.

5.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected diabetes mellitus, as due to 
exposure to herbicides during service.

6.  Entitlement to an effective date earlier than November 
15, 2000, for the award of service connection for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 decision by the RO in 
Pittsburgh, Pennsylvania, which granted service connection 
and a 20 percent rating for diabetes mellitus with associated 
herbicide exposure, effective July 9, 2001.  The veteran 
appealed for a higher rating and an earlier effective date.  

In a May 2002 rating decision, the RO granted an earlier 
effective date of November 15, 2000.  The veteran has not 
indicated that this satisfied his appeal, and he is presumed 
to be seeking the maximum benefit available.  AB v. Brown, 6 
Vet App 35 (1993).  Additionally, in that rating decision the 
RO denied entitlement to service connection for diabetic 
neuropathy of the left hand, right hand, left foot and right 
foot, all to include as secondary to service-connected 
diabetes mellitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

In a September 2001 rating decision, the RO granted service 
connection for diabetes mellitus and assigned a 20 percent 
disability rating effective July 9, 2001.  In February 2002, 
within one year of the date of notification of the rating 
action, the veteran submitted a notice of disagreement with 
the September 2001 rating decision.  One of the veteran's 
contentions included disagreement with the effective date for 
diabetes mellitus.  The Board construes this statement as a 
timely notice of disagreement with the September 2001 rating 
decision regarding the effective date of the diabetes 
mellitus claim.  In a May 2002 rating decision the RO awarded 
the veteran an early effective date of November 15, 2000.  
Because the February 2002 notice of disagreement placed the 
issue of entitlement to an earlier effective date, for the 
award of service connection for diabetes mellitus, in 
appellate status, the matter must be remanded so that the RO 
may issue a statement of the case.  38 U.S.C.A. § 7105(d)(1) 
(West 2002); Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); 38 C.F.R. §§ 19.9, 19.26, 19.29 (2004)

VA has a duty to inform claimants of the evidence needed to 
substantiate their claims, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  In 
implementing this statute, VA has undertaken to tell veterans 
to submit relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b) (2004).  In determining whether the notice has 
been provided, the Board must generally be able to point to a 
specific document in the claims folder.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).   

The veteran has also not received the required notice with 
regard to the issues on appeal.  A remand to the RO is 
required in order to correct this deficiency.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).
VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
This duty includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  In this case, the veteran last 
underwent a comprehensive VA diabetes examination in May 
2001, more than 3 years ago, at which time he was diagnosed 
with well-controlled non-insulin-dependent diabetes mellitus, 
without evidence of end organ damage/sequelae.  
The veteran has essentially contended that his symptoms have 
worsened (as evidenced by his neuropathy claims).  A veteran 
is entitled to a new VA examination where there is evidence 
that the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The veteran has also met the criteria for an examination to 
evaluate his neuropathy claim.  He has reported current 
symptoms, and has reported those symptoms in association with 
his service connected diabetes mellitus.  An examination is 
needed to obtain a medical opinion as to whether the veteran 
has neuropathy associated with diabetes.  38 U.S.C.A. § 
5103A(d).

In view of the foregoing, this case is remanded for the 
following, to be completed in sequential order:  

1.  The AMC or RO should provide the 
veteran with notice in accordance with 
38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b) (2004), as to the claims on 
appeal.

The AMC or RO should obtain records of 
any treatment reported in response to 
the notice.

2.  The AMC or RO should make 
arrangements for the veteran to undergo 
an examination, preferably by an 
endocrinologist, to assess his service-
connected diabetes mellitus.  All 
indicated tests and studies are to be 
performed.  The claims folder must be 
made available to the examiner for 
review.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  

The examiner should address how many 
insulin injections the veteran's 
diabetes requires each day; whether the 
diabetes requires regulation of 
activities and, if so, in what respect; 
whether the veteran has had any episodes 
of ketoacidosis or hypoglycemic 
reactions requiring one or two 
hospitalizations per year or twice a 
month visits to a diabetic care 
provider; whether the veteran has 
experienced progressive loss of weight 
and strength due to diabetes and, if so, 
to what extent; and whether the veteran 
has other complications of diabetes.

The examiner should also specify whether 
the veteran as likely as not (50 percent 
probability or more) has diabetic 
neuropathy of the left hand, right hand, 
left foot, or right foot.  If the 
examiner finds that the veteran has 
neuropathy that is not diabetic, the 
examiner should express an opinion as to 
whether it is as likely as not the 
result of any other disease or injury in 
service.  A rationale for any opinion 
expressed should be included in the 
report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If the veteran 
fails to report for any scheduled 
examination, a copy of all notifications 
must be associated with the claims 
folder.  The veteran is hereby advised 
that failure to report for a scheduled 
VA examination without good cause shown 
may have adverse effects on his claims.

4.  The AMC or RO should issue a 
statement of the case in regard to the 
issue of entitlement to an effective 
date earlier than November 15, 2000, for 
the award of service connection for 
diabetes mellitus.  Only if the veteran 
submits a timely substantive appeal will 
the Board further consider this issue.

5.  Thereafter the AMC or RO, should 
readjudicate the remaining claims on 
appeal.  If the benefits sought on 
appeal remain denied the AMC or RO 
should issue a supplemental statement of 
the case.  Then return the case to the 
Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


